          Case 5:21-cv-00089-R Document 18 Filed 04/28/21 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

FRANK MICHAEL MONTE,                         )
                                             )
                    Petitioner,              )
                                             )
v.                                           )           No. CIV-21-89-R
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                    Respondent.              )

                                         ORDER

      Petitioner, a federal pretrial detainee, filed this action pursuant to 28 U.S.C. § 2241,

while temporarily housed within the Western District of Oklahoma. Pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C), the matter was referred to United States Magistrate Judge Gary M.

Purcell for preliminary review. On April 7, 2021, Judge Purcell issued a Report and

Recommendation wherein he recommended that the petition be dismissed without

prejudice. (Doc. No. 15). The matter is currently before the Court on Petitioner’s timely

objection to the Report and Recommendation, which gives rise to the Court’s obligation to

undertake a de novo review of the Report and Recommendation (Doc. No. 16). Having

conducted this de novo review, the Court finds as follows.

      The Report and Recommendation sets forth the history of Petitioner’s detention and

the ongoing criminal case pending against him in the United States District Court for the

District of New Jersey. Judge Purcell also notes that during the pendency of this case

Petitioner was transferred out of this District to the Los Angeles Metropolitan Detention

Center. Although the case could be transferred to the appropriate district – that is where
             Case 5:21-cv-00089-R Document 18 Filed 04/28/21 Page 2 of 2




Petitioner is currently confined – Judge Purcell concluded that such a transfer was not in

the interests of justice, because the issues raised by Mr. Monte must be raised in his

criminal case, not via a separate habeas proceeding. In his objection, Petitioner makes

general statements about relief via petition for writ of habeas corpus and challenges various

actions allegedly taken by the District Court of New Jersey with regard to his criminal case.

None of the factual assertions or legal arguments contained in the objection directly

addresses Judge Purcell’s conclusion that the petition herein should be dismissed without

prejudice. Accordingly, the Report and Recommendation is hereby ADOPTED and this

matter is DISMISSED without prejudice for the reasons set forth therein.1

        IT IS SO ORDERED this 28th day of April 2021.




1
   Petitioner sent a letter dated April 19, 2021, requesting therein to be provided a video teleconference for oral
argument before any decision is rendered on the Report and Recommendation. That request (Doc. No. 17) is DENIED.

                                                        2
